
	
		II
		110th CONGRESS
		2d Session
		S. 3164
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2008
			Mr. Martinez (for
			 himself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to reduce fraud under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors and Taxpayers Obligation
			 Protection Act of 2008.
		2.Requiring the Secretary of Health and Human
			 Services to change the Medicare beneficiary identifier used to identify
			 Medicare beneficiaries under the Medicare program
			(a)Procedures
				(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish and
			 implement procedures to change the Medicare beneficiary identifier used to
			 identify individuals entitled to benefits under part A of title XVIII of the
			 Social Security Act or enrolled under
			 part B of such title so that such an individual’s social security account
			 number is not used.
				(2)Maintaining existing HICN
			 structureIn order to
			 minimize the impact of the change under paragraph (1) on systems that
			 communicate with Medicare beneficiary eligibility systems, the procedures under
			 paragraph (1) shall provide that the new Medicare beneficiary identifier
			 maintain the existing Health Insurance Claim Number structure.
				(3)Protection against fraudThe procedures under paragraph (1) shall
			 provide for a process for changing the Medicare beneficiary identifier for an
			 individual to a different identifier in the case of the discovery of fraud,
			 including identity theft.
				(4)Phase-in authority
					(A)In generalSubject to subparagraphs (B) and (C), the
			 Secretary may phase in the change under paragraph (1) in such manner as the
			 Secretary determines appropriate.
					(B)LimitThe phase-in period under subparagraph (A)
			 shall not exceed 10 years.
					(C)Newly entitled and enrolled
			 individualsThe Secretary
			 shall ensure that the change under paragraph (1) is implemented not later than
			 January 1, 2010 with respect to any individual who first becomes entitled to
			 benefits under part A of title XVIII of the Social Security Act or enrolled
			 under part B of such title on or after such date.
					(b)Education and outreachThe Secretary shall establish a program of
			 education and outreach for individuals entitled to benefits under part A of
			 title XVIII of the Social Security Act
			 or enrolled under part B of such title, providers of services (as defined in
			 subsection (u) of section 1861 of such Act (42 U.S.C. 1395x)), and suppliers
			 (as defined in subsection (d) of such section) on the change under paragraph
			 (1).
			(c)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
			3.Monthly verification of accuracy of charges
			 for physicians' services
			(a)In generalSection 1893 of the Social Security Act (42
			 U.S.C. 1395ddd) is amended—
				(1)in subsection (b), by adding at the end the
			 following new paragraph:
					
						(7)The monthly verification of the accuracy of
				charges for physicians' services under the system under subsection
				(i).
						;
				(2)in subsection (c), by adding at the end of
			 the flush matter following paragraph (4), the following new sentence: In
			 the case of the activity described in subsection (b)(7), an entity shall only
			 be eligible to enter into a contract under the Program to carry out the
			 activity if the entity is a medicare administrative contractor with a contract
			 under section 1874A.; and
				(3)by adding at the end the following new
			 subsection:
					
						(i)Monthly verification of accuracy of charges
				for physicians' services
							(1)System
								(A)In generalNot later than 1 year after the date of the
				enactment of this subsection, the Secretary shall establish and implement a
				system to verify (electronically or otherwise, taking into consideration the
				administrative burden of such verification on physicians and group practices)
				on a monthly basis that the claims for reimbursement under part B for
				physicians' services furnished in high risk areas are—
									(i)for physicians' services actually furnished
				by the physician (or the physician's group practice); and
									(ii)otherwise accurate.
									(B)No determination of medical
				necessityIn no case shall
				any verification conducted under the system established under subparagraph (A)
				include a determination of the medical necessity of the physicians'
				service.
								(2)VerificationUnder the system, the Secretary, at the end
				of each month, shall provide the physician (or the group practice) with a
				detailed list of such claims for reimbursement that were submitted during the
				month in order for the physician (or the group practice) to review and verify
				the list. In providing the detailed list, the Secretary shall use the provider
				number of the physician (or the group practice).
							(3)AuditsThe Secretary shall conduct audits of the
				review and verification by physicians and group practices of the detailed list
				provided under paragraph (2). Such audits shall assess whether the physician or
				group practice conducted such review and verification in a fraudulent manner.
				In the case where the Secretary determines such review and verification was
				conducted in a fraudulent manner, the Secretary shall recoup any payments
				resulting from the fraudulent review and verification and impose a civil money
				penalty in an amount determined appropriate by the Secretary on the physician
				or group practice who conducted the fraudulent review and verification. The
				provisions of section 1128A (other than subsections (a) and (b)) shall apply to
				a civil money penalty under the previous sentence in the same manner as such
				provisions apply to a penalty or proceeding under section 1128A(a).
							(4)High risk areas definedIn this subsection, the term high
				risk area means a county designated as a high risk area under
				subsection (j)(1).
							(5)Actions through medicare administrative
				contractorsIn carrying out
				this subsection, the Secretary shall act through medicare administrative
				contractors with a contract under section 1874A.
							(6)Report by the SecretaryNot later than 1 year after implementation
				of the system established under paragraph (1), the Secretary shall submit a
				report to Congress on the progress of such implementation. Such report shall
				include recommendations—
								(A)on how to improve such implementation,
				including whether the system should be expanded to include verification of
				claims for reimbursement under part B for physicians' services furnished in
				additional areas; and
								(B)for such legislation and administrative
				action as the Secretary determines
				appropriate.
								.
				(b)Authorization of
			 appropriationsTo carry out
			 the amendments made by this section, there are authorized to be appropriated
			 such sums as may be necessary for each of fiscal years 2009 through
			 2013.
			4.Detection of medicare fraud in high risk
			 areas
			(a)In generalSection 1893 of the Social Security Act (42
			 U.S.C. 1395ddd), as amended by section 3, is amended—
				(1)in subsection (b), by adding at the end the
			 following new paragraph:
					
						(8)Implementation of prepayment fraud
				detection methods under subsection
				(j).
						;
				(2)in subsection (c), in the second sentence
			 of the flush matter following paragraph (4), by striking activity
			 described in subsection (b)(7) and inserting activities
			 described in paragraphs (7) and (8) of subsection (b); and
				(3)by adding at the end the following new
			 subsection:
					
						(j)Detection of medicare fraud in high risk
				areas
							(1)Establishment of system to identify
				counties most vulnerable to fraudNot later than 6 months after the date of
				the enactment of this subsection, the Secretary shall establish a system to
				identify the 50 counties most vulnerable to fraud with respect to items and
				services furnished by providers of services (other than hospitals and critical
				access hospitals) and suppliers based on the degree of county-specific
				reimbursement and analysis of payment trends under this title. The Secretary
				shall designate the counties identified under the preceding sentence as
				high risk areas.
							(2)Prepayment fraud detectionThe Secretary shall establish procedures
				for the implementation of prepayment fraud detection methods under this title
				with respect to items and services furnished by such providers of services and
				suppliers in high risk areas designated under paragraph (1), including the
				following:
								(A)Pre-enrollment site visits for such
				providers of services and suppliers which have the highest probability of
				committing fraud under this title.
								(B)Data analysis to establish prepayment claim
				edits designed to target the claims for reimbursement under this title for such
				items and services that are most likely to be fraudulent.
								(C)Prepayment benefit integrity reviews for
				claims for reimbursement under this title for such items and services that are
				suspended as a result of such edits.
								(3)Actions through medicare administrative
				contractorsIn carrying out
				this subsection, the Secretary shall act through medicare administrative
				contractors with a contract under section 1874A.
							(4)Report to CongressThe Secretary shall, upon request, appear
				and testify before Congress regarding the status of the implementation of
				prepayment fraud detection methods under this
				subsection.
							.
				(b)Authorization of
			 appropriationsTo carry out
			 the amendments made by this section, there are authorized to be appropriated
			 such sums as may be necessary, not to exceed $50,000,000, for each of fiscal
			 years 2009 through 2013.
			5.Study on the use of technology for
			 real-time data review
			(a)Study on the use of technology for
			 real-time data reviewThe
			 Secretary of Health and Human Services shall conduct a study on the use of
			 technology (similar to that used with respect to the analysis of credit card
			 charging patterns) to provide real-time data analysis of claims for
			 reimbursement under the Medicare program under title XVIII of the Social
			 Security Act to identify and investigate unusual billing or order practices
			 under the Medicare program that could indicate fraud or abuse. Such study shall
			 include an analysis of the following:
				(1)Whether such technology could be used to
			 identify unusual billing or order practices under the Medicare program by an
			 individual provider of services or for a certain HCPCS code in a particular
			 area of the country without alerting potentially fraudulent providers of
			 services and allowing them to escape or go unnoticed.
				(2)How such technology can be implemented
			 under the Medicare program to provide for the effective review of claim logs in
			 an accurate and timely manner.
				(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit a report to Congress on the
			 study conducted under subsection (a), together with recommendations for such
			 legislation and administrative action as the Secretary determines
			 appropriate.
			6.Edits on
			 855S Medicare enrollment
			 applicationSection 1834(a) of
			 the Social Security Act (42 U.S.C. 1395m(a)) is amended by adding at the end
			 the following new paragraph:
			
				(22)Confirmation with National Supplier
				Clearinghouse prior to reimbursement
					(A)In generalNot later than 1 year after the date of
				enactment of this paragraph, the Secretary shall establish procedures to
				require carriers, prior to paying a claim for reimbursement for durable medical
				equipment, prosthetics, orthotics, and supplies under this title, to confirm
				with the National Supplier Clearinghouse—
						(i)that the Medicare identification number of
				the supplier is active; and
						(ii)that the item or service for which the
				claim for reimbursement is submitted was properly identified on the CMS–855S
				Medicare enrollment application.
						(B)Online database for
				implementationNot later than
				18 months after the date of enactment of this paragraph, the Secretary shall
				establish an online database similar to that used for the National Provider
				Identifier to enable providers of services, accreditors, carriers, and the
				National Supplier Clearinghouse to view information on specialties and the
				types of items and services each supplier has indicated on the CMS–855S
				Medicare enrollment application submitted by the supplier.
					(C)Notification of claim denial and
				resubmissionIn the case
				where a claim for reimbursement for durable medical equipment, prosthetics,
				orthotics, and supplies under this title is denied because the item or service
				furnished does not correctly match up with the information on file with the
				National Supplier Clearinghouse—
						(i)the National Supplier Clearinghouse
				shall—
							(I)provide the supplier written notification
				of the reason for such denial; and
							(II)allow the supplier 60 days to provide the
				National Supplier Clearinghouse with appropriate certification, licensing, or
				accreditation; and
							(ii)the Secretary shall waive applicable
				requirements relating to the time frame for the submission of claims for
				payment under this title in order to permit the resubmission of such claim if
				payment of such claim would otherwise be allowed under this
				title.
						.
		7.Serial number tracking system for durable
			 medical equipment
			(a)In generalSection 1834(a) of the Social Security Act
			 (42 U.S.C. 1395m(a)), as amended by section 6(a), is amended by adding at the
			 end the following new paragraph:
				
					(23)Serial number tracking system for durable
				medical equipment
						(A)EstablishmentIn the case of any item of durable medical
				equipment which has not been issued a unique identifier under the unique device
				identification system established under section 519(f) of the Federal Food,
				Drug, and Cosmetic Act, the Secretary shall promulgate regulations establishing
				a system for such durable medical equipment requiring the label of such
				equipment to bear a unique identifier, unless the Secretary requires an
				alternative placement or provides an exception for a particular item or type of
				durable medical equipment under such section 519(f).
						(B)Provision of unique identifier to the
				SecretaryA manufacturer of
				an item of durable medical equipment shall submit to the Secretary the unique
				identifier issued under subparagraph (A) or such section 519(f) with respect to
				such item (in accordance with procedures established by the Secretary). The
				Secretary shall provide for the storage of such unique identifier in accordance
				with subparagraph (D)(i).
						(C)Requirements for manufacturers and
				wholesalersA manufacturer of
				an item of durable medical equipment, or, in the case where a wholesaler
				provides an item of durable medical equipment to a supplier, the wholesaler,
				shall—
							(i)upon issuing an item to a supplier, develop
				a product description for the item which includes—
								(I)the unique identifier of the item;
								(II)the specific Healthcare Common Procedure
				Coding System (HCPCS) code for the item;
								(III)the name of the supplier the item was
				shipped to; and
								(IV)the supplier’s Medicare identification
				number; and
								(ii)submit the product description developed
				under clause (i) to the Secretary for storage in the unique identifier database
				in accordance with subparagraph (E)(i).
							(D)Requirements for suppliersA supplier of an item of durable medical
				equipment shall—
							(i)upon issuing the item to a beneficiary,
				note the unique identifier of such item on—
								(I)the claim form submitted for such item;
				and
								(II)when appropriate or otherwise required, the
				detailed product description of the item;
								(ii)in the case where the item is issued to a
				beneficiary on a rental basis, designate the unique identifier with an
				R after the number to indicate that the item was rented, and not
				purchased, by the beneficiary; and
							(iii)upon return of the item to the supplier,
				notify the Secretary—
								(I)before reissuing that item and resubmitting
				that number on such a claim form; or
								(II)upon resubmitting that number on such a
				claim form.
								(E)Requirements for the secretary
							(i)Maintenance of database of serial
				numbersThe Secretary shall
				establish and maintain a database containing the unique identifiers submitted
				by manufacturers of items of durable medical equipment under subparagraph
				(B).
							(ii)Payment
								(I)LimitationSubject to subclause (II), payment may only
				be made for an item of durable medical equipment under this part if the unique
				identifier on the claim form submitted for such item matches the unique
				identifier submitted by the manufacturer of such item under subparagraph
				(B).
								(II)Exception to limitation after verification
				of receiptIn the case where
				the unique identifier is not on the claim form submitted for such item or does
				not match the unique identifier submitted by the manufacturer of such item
				under subparagraph (B), no payment shall be made under this part for the item
				of durable medical equipment until the Secretary has verified that the
				beneficiary has received such item in accordance with subclause (IV).
								(III)Duplicative unique
				identifiersIn the case where
				a unique identifier is submitted on more than 1 claim form submitted for such
				an item and there is no indication from the supplier that the item of durable
				medical equipment has been returned by 1 beneficiary and is now being used by
				another beneficiary, no payment shall be made under this part for such item of
				durable medical equipment unless the Secretary has verified that the
				beneficiary has received such item in accordance with subclause (IV).
								(IV)VerificationThe Secretary shall conduct any
				verification required under subclause (II) or (III) within 30 days after
				receipt by the Secretary of the relevant claim form. In the case where such
				verification is not completed within such time period, the Secretary shall pay
				such claim, complete the verification, and, in the case where the Secretary has
				entered into a contract with an entity for the conduct of such verification,
				recover any payments that would not have been made if the verification had been
				completed within such time period from such entity.
								(iii)Quality control auditsThe Secretary shall conduct quality control
				audits to identify unusual billing patterns with respect to items of durable
				medical equipment for which payment is made under this part and may conduct
				unannounced site visits or commission other agencies to conduct such site
				visits as part of such quality control audits.
							(iv)No use as a precertification
				mechanismIn no case shall a
				unique identifier issued under subparagraph (A) or section 519(f) of the
				Federal Food, Drug, and Cosmetic Act be used as a precertification mechanism
				for the supply of an item of durable medical equipment or the payment of a
				claim for such an item under this
				part.
							.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect 3 years after the date of enactment of this
			 Act.
			8.Sense of the senate regarding surety bond
			 requirements for suppliers of durable medical equipment
			(a)FindingsThe Senate finds the following:
				(1)Documented fraud in the Medicare Durable
			 Medical Equipment, Prosthetics, Orthotics, and Supplies Competitive Bidding
			 Program under section 1847 of the Social Security Act (42 U.S.C. 1395w–3) has
			 potentially cost taxpayers in the United States billions of dollars.
				(2)Congress, having previously recognized
			 fraudulent practices with respect to durable medical equipment under the
			 Medicare program under title XVIII of the Social Security Act, directed the
			 Secretary of Health and Human Services to take action against such fraudulent
			 practices through the implementation of a surety bond requirement under section
			 1834(a)(16) of the Social Security Act (42 U.S.C. 1395m(a)(16)), as added by
			 section 4312 of the Balanced Budget Act of 1997 (Public Law 105–33).
				(3)Such surety bond requirement is necessary
			 to—
					(A)limit the risk to the Medicare program of
			 fraudulent suppliers of durable medical equipment;
					(B)enhance the enrollment process under the
			 Medicare program to ensure that only legitimate suppliers of durable medical
			 equipment are enrolled or are allowed to remain enrolled in any programs
			 established or implemented under the Medicare program;
					(C)ensure that the Medicare program recoups
			 erroneous payments that result from fraudulent or abusive billing practices by
			 allowing the Centers for Medicare & Medicaid Services, or entities under a
			 contract with the Centers for Medicare & Medicaid Services, to seek
			 payments from a surety up to the penal sum; and
					(D)help ensure that beneficiaries under the
			 Medicare program receive items and services that are considered reasonable and
			 necessary from legitimate suppliers of durable medical equipment.
					(4)To date, more than a decade after the
			 enactment of the Balanced Budget Act of 1997 (Public Law 105–33), such section
			 1834(a)(16) has yet to be implemented by the Secretary of Health and Human
			 Services, potentially costing taxpayers and Medicare beneficiaries billions of
			 additional dollars and negatively impacting responsible suppliers of durable
			 medical equipment under the Medicare program.
				(b)Sense of the SenateIt is the Sense of the Senate that the
			 Secretary of Health and Human Services must put in place the surety bond
			 requirement under section 1834(a)(16) of the Social Security Act (42 U.S.C.
			 1395m(a)(16)) within 6 months of the date of enactment of this Act in order to
			 maintain integrity under the Medicare program.
			
